Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 1 of 32    PageID #: 1




 BERVAR & JONES
 Birney B. Bervar, bbb@bervar-jones.com (Hawaii Bar No. 5482)
 Alakea Corporate Tower
 1100 Alakea Street, 20th Floor
 Honolulu, Hawaii 96813
 Telephone: (808) 550-4990

 BURSOR & FISHER, P.A.
 Yeremey Krivoshey, ykrivoshey@bursor.com (Pro Hac Vice pending)
 1990 North California Blvd., Suite 940
 Walnut Creek, CA 94596
 Telephone: (925) 300-4455
 Facsimile: (925) 407-2700
 BURSOR & FISHER, P.A.
 Andrew J, Obergfell, aobergfell@bursor.com (Pro Hac Vice pending)
 888 Seventh Avenue, Third Floor
 New York, NY 10019
 Telephone: (646) 837-7150
 Facsimile: (212) 989-9163

 Counsel for Plaintiff

                         UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII


NATALY ALVAREZ, on behalf of                  Case No.
herself and all others similarly situated,    Civil
                             Plaintiff,       CLASS ACTION COMPLAINT
      v.
HAWAIIAN AIRLINES, INC.,                      JURY TRIAL DEMANDED
                            Defendant.




                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 2 of 32               PageID #: 2




       Plaintiff Nataly Alvarez (“Plaintiff”), individually and on behalf of all others
 similarly situated, alleges the following on the investigation of her counsel and
 upon information and belief, except as to Plaintiff’s allegations regarding her own
 actions which are based on personal knowledge.
     NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS
       1.     This is a class action lawsuit regarding Defendant Hawaiian Airlines,
 Inc.’s (“Hawaiian” or “Defendant”) failure to provide full refunds to customers
 whose flights were cancelled as a result of the coronavirus, or COVID-19.
       2.     Given the outbreak of the coronavirus, Defendant has cancelled a vast
 percentage of their international and United States flights. However, Defendant
 has, to date, refused to issue refunds for flights that Defendant cancelled.
       3.     The United States Department of Transportation (“DOT”) has “issued
 an Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus
 (COVID-19) public health emergency, that U.S. and foreign airlines remain
 obligated to provide a prompt refund to passengers for flights to, within, or
 from the United States when the carrier cancels the passenger’s scheduled flight or
 makes a significant schedule change and the passenger chooses not to accept the
 alternative offered by the carrier. The obligation of airlines to provide refunds,
 including the ticket price and any optional fee charged for services a passenger is
 unable to use, does not cease when the flight disruptions are outside of the carrier’s
 control (e.g., a result of government restrictions).”1 Indeed, the DOT’s
 Enforcement Notice makes perfectly clear that offering “vouchers or credits for



 1
   DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT
 NOTICE CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF
 COVID-19 (Apr. 3, 2020), https://www.transportation.gov/briefing-room/us-
 department-transportation-issues-enforcement-notice-clarifying-air-carrier-refund
 (last accessed Apr. 10, 2020) (hereinafter “DOT NOTICE”) (emphasis added).

                                        PAGE 1
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 3 of 32             PageID #: 3




 future travel” is not an adequate or appropriate substitute for airlines’ obligations
 to offer refunds for cancelled flights.2
        4.     Hawaiian is among the largest airlines in the United States and
 focuses heavily on travel between mainland United States and Hawaii, as well
 destinations in Asia and the South Pacific. In 2019, Hawaiian carried over 11
 million passengers.3 Hawaiian’s business was disrupted as a result of government-
 mandated restrictions on travel in response to the coronavirus.4
        5.     Defendant Hawaiian announced in April 2020 that it was “reducing its
 scheduled service systemwide by 95 percent through April 2020,” with the
 “likelihood of similar reductions in May.”5
        6.     Plaintiff, like many other travelers, was scheduled to fly with
 Hawaiian from Los Angeles to Maui.
        7.     Plaintiff’s flight was cancelled by Hawaiian due to the coronavirus
 travel restrictions.
        8.     In the cancellation e-mail to Plaintiff, Hawaiian claimed that Plaintiff
 could request a refund online. She was told that she would receive an e-mail once
 her refund had been processed.
        9.     Hawaiian also represents in its Domestic Contract of Carriage that a
 customer is entitled to a refund when Hawaiian cancels a customer’s flight. Rule

 2
   See id.
 3
   HAWAIIAN AIRLINES REPORTS DECEMBER, FOURTH QUARTER AND FULL YEAR
 2019 TRAFFIC STATISTICS,
 https://newsroom.hawaiianairlines.com/releases/hawaiian-airlines-reports-
 december-fourth-quarter-and-full-year-2019-traffic-statistics (last accessed Apr.
 16, 2020).
 4
   HAWAIIAN AIRLINES MARCH AND FIRST QUARTER 2020 TRAFFIC STATISTICS
 REFLECT EFFECTS OF COVID-19,
 https://newsroom.hawaiianairlines.com/releases/hawaiian-airlines-march-and-first-
 quarter-2020-traffic-statistics-reflect-effects-of-covid-19 (last accessed Apr. 16,
 2020).
 5
   Id.

                                         PAGE 2
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 4 of 32            PageID #: 4




 24(A)(1)6 entitles passengers to a refund when Hawaiian “refuse[s] to allow you, to
 travel for reasons relating to . . . Rule 21: Flight Delays, Changes, Cancellations,
 and Aircraft Changes.” Rule 21(B)(4)(c)7 includes “Any Government Law,
 demand, or requirement.”
       10.    Plaintiff requested a refund from Hawaiian, which never came.
 Further, upon information and belief, Plaintiff would not have been able to get a
 cash refund, as Hawaiian is only offering credits.
       11.    Hawaiian’s acts are in violation of the DOT’s Enforcement Notice,
 which requires airlines to provide “a prompt refund to passengers . . . when their
 carrier cancels the passenger’s scheduled flight.”8 The DOT Enforcement Notice
 applies to “U.S. and foreign airlines.”9
       12.    Hawaiian does not provide instructions online on what happens if
 Hawaiian cancels the customer’s flight. Instead, Hawaiian directs customers to
 “follow the instructions presented in the email.”10 The e-mail, as noted above, only
 directs customers to submit a form requesting a refund. Hawaiian does not provide
 refund instructions or guidance in its coronavirus frequently asked questions.11
 Nor does Hawaiian provide refund instructions on its COVID-19 Travel



 6
   RULE 24, https://www.hawaiianairlines.com/legal/domestic-contract-of-
 carriage/rule-24
 7
                  (last accessed Apr. 16, 2020).
   RULE 21, https://www.hawaiianairlines.com/legal/domestic-contract-of-
 carriage/rule-21 (last accessed Apr. 16, 2020).
 8
   DOT NOTICE
 9
   Id.
 10
    ONLINE TICKET CHANGES,
 https://www.hawaiianairlines.com/OnlineTicketChanges (last accessed Apr. 16,
 2020).
 11
    COVID-19 FREQUENTLY ASKED QUESTIONS,
 https://hawaiianair.custhelp.com/app/answers/detail/a_id/3275/~/covid-19-
 frequently-asked-questions (last accessed Apr. 16, 2020)


                                        PAGE 3
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 5 of 32           PageID #: 5




 Information page.12 Hawaiian does, however, provide detailed instructions on
 travel waivers and rescheduling on both pages.
       13.    Hawaiian’s consumers have excoriated Hawaiian’s refusal or failure
 to provide its customers with refunds. For instance, like Plaintiff, customers on the
 website tripadvisor.com have stated:
       April 4, 2020 Review:13




       April 2, 2020 Review:




 12
   COVID-19 TRAVEL INFORMATION,
 https://www.hawaiianairlines.com/alerts/covid-19-travel-information (last accessed
 Apr. 16, 2020).
 13
   HAWAIIAN REVIEWS, TRIPADVISOR
 https://www.tripadvisor.com/Airline_Review-d8729086-Reviews-Hawaiian-
 Airlines (last accessed April 16, 2020).

                                       PAGE 4
                               CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 6 of 32   PageID #: 6




       March 2020 Review:




       March 2020 Review:14




       March 2020 Review:




 14
   HAWAIIAN REVIEWS, TRIPADVISOR,
 https://www.tripadvisor.com/Airline_Review-d8729086-Reviews-or5-Hawaiian-
 Airlines.html#REVIEWS (last accessed April 16, 2020)

                                      PAGE 5
                              CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 7 of 32   PageID #: 7




       March 2020 Review:




       March 2020 Review:15




       March 2020 Review:




 15
   HAWAIIAN REVIEWS, TRIPADVISOR,
 https://www.tripadvisor.com/Airline_Review-d8729086-Reviews-or10-Hawaiian-
 Airlines.html#REVIEWS (last accessed April 16, 2020)

                                      PAGE 6
                              CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 8 of 32               PageID #: 8




       14.    Plaintiff brings this action on behalf of herself and the Class for
 equitable relief and to recover damages and restitution for: (i) violation of the
 California Consumers Legal Remedies Act, Cal Bus & Prof Code §1750, et seq.
 (injunctive relief only), (ii) violation of the California False Advertising Law, Cal.
 Bus. & Prof. Code § 17500, et seq., (iii) violation of the California Unfair
 Competition Law, Cal. Bus. & Prof. Code §17200, et seq., (iv) violation of
 Hawaii’s Unfair Deceptive Acts or Practices Statute, H.R.S. § 480-1, et seq., (v)
 violation of Hawaii’s Uniform Deceptive Trade Practices Act, H.R.S. § 481A, et
 seq., (vi) violation of Hawaii’s False Advertising Law, H.R.S. § 708-871, et seq.,
 (vii) unjust enrichment, (viii) conversion, (ix) fraud, (x) breach of contract, and (xi)
 money had and received.
                                       PARTIES
       15.    Plaintiff Nataly Alvarez is a citizen of the State of California and
 resides in Baldwin Park, California. On March 4, 2020, Plaintiff purchased a ticket
 directly from Hawaiian for an April 14, 2020 flight from Los Angeles to Maui.
 Plaintiff was to fly with her husband and son and paid approximately $149.00 per
 ticket for this flight, for a total of approximately $447.00. However, the flight was
 cancelled by Hawaiian on March 27, 2020 due to the coronavirus, COVID-19.
 Plaintiff submitted a request for a refund, but never received confirmation. On
 April 2, 2020, Plaintiff attempted to call Hawaiian to request a refund for her
 flight, but received no response. Plaintiff has spent many hours on the phone since
 trying to get ahold of Hawaiian, but with the same result each time. Plaintiff’s
 father was also a passenger on the flight (although he booked separately) and
 managed to get ahold of a Hawaiian customer service representative after multiple
 attempts. However, Plaintiff’s father was told that Hawaiian was only issuing
 credits for the flight cancellations, not cash refunds.



                                        PAGE 7
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 9 of 32               PageID #: 9




          16.   At the time that Plaintiff purchased her tickets, she understood that
 she would be entitled to a refund from Hawaiian if her flight was cancelled.
 However, Plaintiff was deceived by Hawaiian regarding her right to a refund. Had
 Plaintiff been aware or had Defendant disclosed that she would not be entitled to a
 refund for cancelled flights, she would not have booked through Hawaiian, and
 would have used a different airline and/or booking company, one that would have
 refunded money for cancelled flights.
          17.   Defendant Hawaiian Airlines, Inc. is a corporation organized under
 the laws of the State of Delaware with a principal place of business at 3375
 Koapaka Street, Suite G350, Honolulu, Hawaii 96819. Defendant Hawaiian
 conducts substantial business throughout the United States, and specifically in the
 state of California.
                            JURISDICTION AND VENUE
          18.   This Court has subject matter jurisdiction over this action pursuant to
 28 U.S.C. § 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005,
 because at least one member of the Class, as defined below, is a citizen of a
 different state than Defendant, there are more than 100 members of the Class, and
 the aggregate amount in controversy exceeds $5,000,000 exclusive of interest and
 costs.
          19.   This Court has personal jurisdiction over this action because
 Defendant maintains its principal place of business in this District.
          20.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
 Defendant maintains its principal place of business in this District.

                          CLASS ACTION ALLEGATIONS
          21.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 23, on behalf of the following Class:


                                         PAGE 8
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 10 of 32               PageID #: 10




                   All persons in the United States who purchased tickets
                   for travel on a Hawaiian flight scheduled to operate to,
                   from, or within the United States whose flights were
                   cancelled or were subject to a significant schedule
                   change and not refunded.
         22.       Plaintiff also seeks to represent a subclass of all members of the Class
  who purchased the relevant tickets within the state of California (the “California
  Subclass”).
         23.       Plaintiff also seeks to represent a subclass of all members of the Class
  who purchased the relevant tickets for a flight destined for or departing from
  Hawaii (the “Hawaii Subclass”).
         24.       Collectively, the California Subclass and the Hawaii Subclass shall be
  referred to as the “Subclasses.”
         25.       Subject to additional information obtained through further
  investigation and discovery, the foregoing definition of the Class and Subclasses
  may be expanded or narrowed by amendment to the complaint or narrowed at class
  certification.
         26.       Specifically excluded from the Class and Subclasses are Defendant,
  Defendant’s officers, directors, agents, trustees, parents, children, corporations,
  trusts, representatives, employees, principals, servants, partners, joint ventures, or
  entities controlled by Defendant, and their heirs, successors, assigns, or other
  persons or entities related to or affiliated with Defendant and/or Defendant’s
  officers and/or directors, the judge assigned to this action, and any member of the
  judge’s immediate family.
         27.       Numerosity. The members of the proposed Class are geographically
  dispersed throughout the United States and are so numerous that individual joinder
  is impracticable. Upon information and belief, Plaintiff reasonably estimates that
  there are hundreds of thousands of individuals that are members of the proposed


                                            PAGE 9
                                    CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 11 of 32             PageID #: 11




  Class, and tens of thousands of individuals that are members of the proposed
  Subclass. Although the precise number of proposed members is unknown to
  Plaintiff, the true number of members of the Class and Subclasses is known by
  Defendant. Class members may be notified of the pendency of this action by mail
  and/or publication through the distribution records of Defendant and third-party
  retailers and vendors.
        28.    Typicality. The claims of the representative Plaintiff are typical of
  the claims of the Class and Subclasses in that the representative Plaintiff, like all
  members of the Class, paid for a Hawaiian flight that was cancelled, and did not
  receive a refund for the cancelled flight or for any consequential damages and
  cancelations caused by the original cancelled flight. The representative Plaintiff,
  like all members of the Class and Subclasses, has been damaged by Defendant’s
  misconduct in the very same way as the members of the Class and Subclasses.
  Further, the factual bases of Defendant’s misconduct are common to all members
  of the Class and Subclasses and represent a common thread of misconduct
  resulting in injury to all members of the Class and Subclasses.
        29.    Existence and predominance of common questions of law and
  fact. Common questions of law and fact exist as to all members of the Class and
  the Subclass and predominate over any questions affecting only individual
  members of the Class. These common legal and factual questions include, but are
  not limited to, the following:

        (a)    Whether Hawaiian failed to refund purchasers of cancelled flights
               and the consequential damages caused thereby;

        (b)    Whether Hawaiian falsely represented that customers whose flights
               were cancelled would receive a cash refund for cancelled flights;
        (c)    Whether Hawaiian violated California’s consumer protection laws;


                                          PAGE 10
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 12 of 32             PageID #: 12




        (d)    Whether Hawaiian violated Hawaii’s consumer protection laws;

        (e)    Whether Hawaiian is liable to Plaintiff and the Class and Subclasses
               for unjust enrichment;

        (f)    Whether Hawaiian unlawfully converted money from Plaintiff and
               members of the Class and Subclasses; and
        (g)    Whether Plaintiff and the Class and Subclasses are entitled to
               damages, restitution, equitable, injunctive, compulsory, or other
               relief.
        30.    Adequacy of Representation. Plaintiff will fairly and adequately
  protect the interests of the Class and Subclasses. Plaintiff has retained counsel
  who are highly experienced in complex consumer class action litigation, and
  Plaintiff intends to vigorously prosecute this action on behalf of the Class and
  Subclasses. Plaintiff has no interests that are antagonistic to those of the Class or
  Subclass.
        31.    Superiority. A class action is superior to all other available means
  for the fair and efficient adjudication of this controversy. The damages or other
  financial detriment suffered by members of the Class and Subclasses is relatively
  small compared to the burden and expense of individual litigation of their claims
  against Defendant. It would, thus, be virtually impossible for members of the
  Class or Subclass, on an individual basis, to obtain effective redress for the wrongs
  committed against them. Furthermore, even if members of the Class and
  Subclasses could afford such individualized litigation, the court system could not.
  Individualized litigation would create the danger of inconsistent or contradictory
  judgments arising from the same set of facts. Individualized litigation would also
  increase the delay and expense to all parties and the court system from the issues
  raised by this action. By contrast, the class action device provides the benefits of
  adjudication of these issues in a single proceeding, economies of scale, and



                                        PAGE 11
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 13 of 32                 PageID #: 13




  comprehensive supervision by a single court, and presents no unusual management
  difficulties under the circumstances.
        32.     In the alternative, the Class and Subclasses may also be certified
  because:

                (a)   the prosecution of separate actions by individual
                      members of the Class or Subclass would create a risk
                      of inconsistent or varying adjudication with respect to
                      individual members of the Class or Subclass that would
                      establish incompatible standards of conduct for the
                      Defendant;
                (b)   the prosecution of separate actions by individual
                      members of the Class or Subclass would create a risk
                      of adjudications with respect to them that would, as a
                      practical matter, be dispositive of the interests of other
                      members of the Class or Subclass not parties to the
                      adjudications, or substantially impair or impede their
                      ability to protect their interests; and/or

                (c)   Defendant has acted or refused to act on grounds
                      generally applicable to the Class and Subclasses as
                      a whole, thereby making appropriate final
                      declaratory and/or injunctive relief with respect to
                      the members of the Class and Subclasses as a
                      whole.
                                   CAUSES OF ACTION

                                       COUNT I
              Violation of the California Consumers Legal Remedies Act
                (Cal. Civ. Code § 1750, et seq.) (Injunctive Relief Only)
        33.     Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        34.     Plaintiff brings this claim individually and on behalf of the California
  Subclass.



                                          PAGE 12
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 14 of 32           PageID #: 14




        35.    California’s Consumers Legal Remedies Act (“CLRA”), Cal Civ.
  Code §1750, et seq., prohibits “unfair methods of competition and unfair or
  deceptive acts or practices undertaken by any person in a transaction intended to
  result or which results in the sale or lease of goods or services to any consumer.”
  Cal. Civ. Code § 1770(a).
        36.    Plaintiff and members of the California Subclass are “consumers”
  within the meaning of Cal. Civ. Code § 1761(d) because they purchased airline
  tickets from Hawaiian for personal, family or household purposes.
        37.    Defendant is a “person” within the meaning of California Civil Code
  sections 1761(c) and 1770 and provided “services” within the meaning of sections
  1761(b) and 1770.
        38.    Plaintiff, the other members of the California Subclass, and Defendant
  have engaged in “transactions,” as that term is defined by California Civil Code
  § 1761(e).
        39.    Defendant’s acts and practices, as alleged in this complaint, violate
  the CLRA because they include unfair and deceptive acts and practices in
  connection with transactions.
        40.    As alleged more fully above, Defendant has violated the CLRA by
  falsely representing to Plaintiff and the other members of the California Subclass
  that passengers would be entitled to a refund for cancelled flights when in fact no
  such refunds were paid.
        41.    These misrepresentations constitute “unfair or deceptive acts or
  practices” that are prohibited by the California Consumer Legal Remedies Act
  (“CLRA”). Cal. Civ. Code §§ 1770(a)(5); 1770 (a)(7); 1770(a)(9); 1770(a)(16).
        42.    Further, Defendant concealed from and failed to disclose to Plaintiff
  and the California Subclass that they would not be refunded for cancelled flights
  and consequential damages resulting therefrom.

                                         PAGE 13
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 15 of 32            PageID #: 15




        43.    Defendant had a duty to disclose to Plaintiff and members of the
  California Subclass that it would not issue prompt cash refunds for cancelled
  flights because Defendant was in a superior position to know their internal policies
  and proceeding with the transaction without disclosing these terms to Plaintiff and
  members of the California Subclass rendered the transaction inherently unfair.
        44.    The facts concealed or not disclosed by Defendant to Plaintiff and
  members of the California Subclass were material in that a reasonable consumer
  would have considered them important when deciding whether to purchase airline
  ticket from Defendant.
        45.    Plaintiff and California Subclass’ members’ reliance on these
  omissions was reasonable given Defendant’s advertising and representations.
        46.    Plaintiff and members of the California Subclass did not know that
  Defendant was concealing or otherwise omitting material facts.
        47.    As a direct and proximate result of Defendant’s violations, Plaintiff
  and the California Subclass are entitled to injunctive relief ensuring Defendant
  promptly issue refunds in accordance with the DOT Enforcement Notice.
        48.    On April 20, 2020, prior to filing this action, a CLRA notice letter was
  sent to Defendant that complies in all respects with California Civil Code §
  1782(a). Plaintiffs’ counsel sent Defendant the letter via certified mail, return
  receipt requested, advising Defendant that they are in violation of the CLRA and
  demanding that it cease and desist from such violations and make full restitution by
  refunding the monies received therefrom. A true and correct copy of Plaintiff’s
  CLRA letter is attached hereto as Exhibit A.




                                        PAGE 14
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 16 of 32              PageID #: 16




                                       COUNT II
                   Violation of the California False Advertising Law
                        (Cal. Bus. & Prof. Code § 17500, et seq.)
        49.      Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        50.      Plaintiff brings this claim individually and on behalf of the California
  Subclass.
        51.      Cal. Bus. & Prof. Code §17500 (the “FAL”) states: “It is unlawful for
  any … corporation … with intent directly or indirectly to dispose of real or
  personal property … to induce the public to enter into any obligation relating
  thereto, to make or disseminate or cause to be made or disseminated … from this
  state before the public in any state, in any newspaper or other publication, or any
  advertising device, … or in any other manner or means whatever, including over
  the Internet, any statement … which is untrue or misleading, and which is known,
  or which by the exercise of reasonable care should be known, to be untrue or
  misleading.”
        52.      Defendant caused to be made or disseminated through the United
  States and California, through advertising, marketing and other publications,
  statements that were untrue or misleading, and which were known, or which by the
  exercise of reasonable care should have been known to Defendant to be untrue and
  misleading to consumers, including and members of the California Subclass.
        53.      Specifically, as alleged more fully above, Defendant has falsely
  advertised that Plaintiff and members of the California Subclass would be entitled
  to claim cash refunds for cancelled flights, when in fact those refunds are being
  withheld from Plaintiff and members of the California Subclass. These
  misrepresentations were material to Plaintiff and members of the California




                                          PAGE 15
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 17 of 32            PageID #: 17




  Subclass, were likely to deceive a reasonable consumer, and actually deceived
  Plaintiff and members of the California Subclass.
        54.    As a direct and proximate result of Defendant’s untrue and misleading
  advertisements, Plaintiff and the other members of the California Subclass have
  suffered injury in fact and have lost money or property as a result of Defendant’s
  violations of California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code
  § 17500 et seq.
        55.    In choosing to purchase airline tickets from Defendant, Plaintiff and
  members of the California Subclass relied on Defendant’s untrue and misleading
  advertisements with respect to cash refunds for cancelled flights. Had Plaintiff and
  members of the California Subclass known they would not be entitled to a cash
  refund for cancelled flights, they would not have purchased airline tickets from
  Defendant.
        56.    The wrongful conduct alleged herein occurred, and continues to
  occur, in the conduct of Defendant’s business. Defendant’s wrongful conduct is
  part of a course of conduct that is still perpetuated and repeated, both nationwide
  and in the State of California.
        57.    Plaintiff and members of the California Subclass seek injunctive
  relief, restitution, and such other relief as is available under the FAL.
                                      COUNT III
                 Violation of the California Unfair Competition Law
                       (Cal. Bus. & Prof. Code §17200, et seq.)
        58.    Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        59.    Plaintiff brings this claim individually and on behalf of the California
  Subclass.




                                           PAGE 16
                                    CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 18 of 32             PageID #: 18




        60.    California’s Unfair Competition Law (“UCL”), California Business
  and Professions Code §17200, prohibits any “unlawful, unfair, or fraudulent
  business act or practices.”
        61.    Defendant is a “person” under Cal. Bus. & Prof. Code § 17201.
        62.    In the course of its business, Defendant violated the UCL by engaging
  in unlawful, fraudulent, unfair and deceptive business acts and practices.
  Defendant violated each prong of the UCL.
        63.    Specifically, Defendant violated the fraudulent prong of the UCL by,
  inter alia, knowingly and intentionally misrepresenting and concealing from
  Plaintiff and members of the California Subclass the fact that Defendant would not
  issue cash refunds for cancelled flights or consequential damages resulting
  therefrom.
        64.    Defendant has violated the UCL’s proscription against engaging in
  unlawful conduct as a result of:

               (a)    their violations of the CLRA, Cal. Civ. Code § 1770(a)(5),
                      (a)(7), (a)(9), and (a)(16) as alleged above;
               (b)    their violations of the FAL, Cal. Bus. & Prof. Code § 17500 et
                      seq., as alleged above; and
               (c)    their violations of the of the DOT Enforcement Notice, issued
                      April 3, 2020, as alleged above.
        65.    Defendant violated the unfair prong of the UCL because the acts and
  conduct alleged herein offend established public policy, and are immoral,
  unethical, unscrupulous, or substantially injurious, and the harm Defendant caused
  to consumers greatly outweighs any benefits associated with its practices.
        66.    As more fully described above, Defendant’s misleading conduct is
  likely to deceive reasonable consumers. Indeed, Plaintiff and the other members of
  the California Subclass were unquestionably deceived regarding the nature of the


                                       PAGE 17
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 19 of 32            PageID #: 19




  refund for cancelled airline tickets and consequential damages resulting therefrom,
  as Defendant failed to disclose the true nature of its refund policies. Said acts are
  fraudulent business practices.
        67.    Plaintiff and the other members of the California Subclass suffered a
  substantial injury as a result of Defendant’s conduct. Specifically, Plaintiff and
  members of the California Subclass would not have purchased airline tickets from
  Defendant absent Defendant’s unlawful, fraudulent, and unfair representations.
        68.    There is no benefit to consumers or competition from deceptively
  depriving consumers of cash refunds for cancelled flights and consequential
  damages resulting therefrom.
        69.    Plaintiff and the other California Subclass members had no way of
  reasonably knowing that Defendant would deprive them of a cash refund for
  cancelled flights, or for consequential damages resulting therefrom. Thus, they
  could not have reasonably avoided the injury each of them suffered.
        70.    Defendant acted knowingly, intentionally, and/or with reckless
  disregard for the rights of Plaintiff and members of the California Subclass.
  Defendant’s fraudulent, unfair, and unlawful conduct continues to this day.
        71.    Plaintiff and members of the California Subclass seek declaratory,
  injunctive, and equitable relief, including restitution and/or disgorgement, and any
  other just and proper relief available under the UCL.

                                   COUNT IV
         Violation of Hawaii’s Unfair Deceptive Acts or Practices Statute
                              H.R.S. § 480-1, et seq.
        72.    Plaintiff incorporates by reference and re-alleges herein all paragraphs
  alleged above.
        73.    Plaintiff brings this cause of action on behalf of herself and members
  of the Hawaii Subclass.


                                          PAGE 18
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 20 of 32              PageID #: 20




        74.    This cause of action is brought pursuant to Hawaii’s Unfair Deceptive
  Acts and Practices Statute (“UDAP”), H.R.S. § 480-1, et seq.
        75.     Plaintiff and the other members of the Hawaii Subclass are
  “consumers,” as the term is defined by H.R.S. § 480-1 because they are natural
  persons who, primarily for personal, family, or household purposes, purchased
  airline tickets for flights with Defendant Hawaiian.
        76.    The conduct alleged in this Complaint constitutes unfair and deceptive
  acts and practices for the purpose of the UDAP because the conduct was
  undertaken by Defendant in the conduct of its trade and commerce.
        77.    Plaintiff purchased her airlines tickets for a flight with Hawaiian
  during the statute of limitations period. With respect to these purchases, Plaintiff
  reasonably believed that, in the event that Defendant Hawaiian were to cancel her
  flight, Plaintiff would be issued a prompt refund of her ticket price. Plaintiff’s
  belief in this regard was reasonable because (i) Hawaiian represents in its
  Domestic Contract of Carriage that a customer is entitled to a refund when
  Hawaiian cancels a customer’s flight, and (ii) the DOT Enforcement Notice
  specifically requires issuing “a prompt refund to passengers . . . when their carrier
  cancels the passenger’s scheduled flight.”
        78.    Plaintiff would not have made this purchase, or would have paid less
  for her airline tickets with Hawaiian, had she known that she would not be
  promptly refunded by Hawaiian in the event that Hawaiian cancelled her flight.
  The same is true for members of the Hawaii Subclass.
        79.    As alleged more fully above, Defendant has violated the UDAP by
  representing that its customers would be entitled to a prompt refund in the event
  Hawaiian cancelled their flights, when in fact Hawaiian has not issued prompt cash
  refunds to customers.



                                        PAGE 19
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 21 of 32               PageID #: 21




        80.    As a result of engaging in such conduct, Defendant has violated
  H.R.S. § 480-2, which declares “unfair methods of competition and unfair or
  deceptive acts or practices in the conduct of any trade or commerce” to be
  unlawful.
        81.    A practice is “unfair” under the UDAP when it offends established
  public policy and when the practice is immoral, unethical, oppressive,
  unscrupulous or substantially injurious to consumers. See Balthazar v. Verizon
  Haw., Inc., 109 Haw. 69, 77, 123 P.3d 194, 202 (2005).
        82.    Defendant’s conduct was of no benefit to passengers on its scheduled
  flights to Hawaii who rely on the marketing of airlines in making purchasing
  decisions. Failing to issue a prompt cash refund upon Hawaiian’s cancellation of a
  flight is of no benefit to consumers. Moreover, representing that Hawaiian would
  issue a prompt refund to customers upon cancellation of their flights when they
  would not is injurious to customers because it deceived them into purchasing flight
  tickets under the belief that it carried with it certain terms and conditions that it
  simply did not possess. Indeed, Plaintiff believed that the airline tickets she
  purchased would be refunded promptly upon cancellation of her flight by Hawaiian
  based on Hawaiian’s Domestic Contract of Carriage and the DOT Enforcement
  Notice.
        83.    Plaintiff and the Hawaii Subclass members would not have purchased
  airline tickets with Hawaiian, or would have paid less for them, had they known
  that they would not be promptly refunded by Hawaiian in the event that Hawaiian
  cancelled their flights. As a result, Defendant’s conduct is substantially injurious
  to consumers, including Plaintiff, and such conduct was “unfair.”
        84.    An act or practice is “deceptive” under the UDAP when it consists of
  a representation, omission, or practice that is likely to mislead consumers acting
  reasonably under the circumstances and when the representation, omission, or

                                         PAGE 20
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 22 of 32            PageID #: 22




  practice is material. See Courbat v. Dahana Ranch, Inc., 111 Haw. 254, 262, 141
  P.3d 427, 434 (2006). A representation, omission, or practice is considered
  material if it involves information that is important to consumers and, hence, likely
  to affect their choice of, or conduct regarding, a product. See id.
        85.    As alleged herein, Defendant’s conduct was deceptive because it had
  the effect of deceiving consumers into believing that Hawaiian would promptly
  refund their airline tickets in the event that Hawaiian cancelled their flights. The
  belief that Hawaiian would promptly refund their airline tickets in the event that
  Hawaiian cancelled their flights was material because it was important to
  consumers and influenced Plaintiff’s and the Hawaii Subclass members’ decision
  to purchase airline tickets with Hawaiian. Specifically, Plaintiff and the Hawaii
  Subclass members would not have purchased airline tickets with Hawaiian, or
  would have paid less for them, had they known that they would not be promptly
  refunded by Hawaiian in the event that Hawaiian cancelled their flights.
        86.    Because Defendant – through its advertising of its flights – misled
  Plaintiff and members of the Hawaii Subclass into believing they would be entitled
  to a prompt refund in the event that Hawaiian cancelled their flights, and this
  caused financial injury to customers by inducing purchases that would not have
  occurred and/or caused them to pay more for airline tickets with Hawaiian than
  they otherwise would have, Defendant’s conduct was and is “deceptive.”
        87.    In sum, each of the elements for a claim brought pursuant to H.R.S. §
  480-13 is satisfied, in that: (1) Defendant has violated H.R.S. § 480-2(a) by
  committing unfair and deceptive business acts and practices, as set forth above, (2)
  these unfair and deceptive business acts and practices caused Plaintiff and the
  Hawaii Subclass members financial harm by inducing purchases that would not
  have occurred and/or caused them to pay more for the airline tickets with Hawaiian
  than they otherwise would have, (3) damages to Plaintiff and the Hawaii Subclass

                                        PAGE 21
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 23 of 32                PageID #: 23




  members can be proven on class-wide basis, and (4) this action is in the public
  interest because Defendant’s unfair and deceptive business acts and practices have
  caused harm to all consumers, and Defendant is a merchant that sells the airline
  tickets for profit.
         88.     Plaintiff seeks require Defendant to issue prompt refunds to Plaintiff
  and members of the Hawaii Subclass.
         89.     Pursuant to H.R.S. § 480-13(a)(1), Plaintiff also seeks compensatory
  damages of threefold the damages incurred by herself and the Hawaii Subclass in
  purchasing the airline tickets from Hawaiian, as well as reasonable attorney’s fees
  together with the costs of suit.

                                     COUNT V
            Violation of Hawaii’s Uniform Deceptive Trade Practices Act
                    H.R.S. § 481A, et seq. (injunctive relief only)
         90.     Plaintiff incorporates by reference and re-alleges herein all paragraphs
  alleged above.
         91.     Plaintiff brings this cause of action on behalf of herself and members
  of the Hawaii Subclass.
         92.     By committing the acts and practices alleged herein, Defendant has
  violated Hawaii’s Uniform Deceptive Trade Practices Act (“UDTPA”), H.R.S. §
  481A, et seq, as to the Hawaii Subclass.
         93.     Defendant is a “person” under H.R.S. § 481A-2 because it is a
  corporation.
         94.     Pursuant to Hawaii’s UDTPA, Defendant has engaged in deceptive
  trade by engaging in the following conduct:
                 (a)    Representing that goods or services have sponsorship, approval,
                        characteristics, ingredients, uses, benefits, or quantities that
                        they do not have. See H.R.S. § 481A-3(a)(5). Defendant has


                                          PAGE 22
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 24 of 32             PageID #: 24




                     represented that it will promptly refund a passenger’s airline
                     tickets when Defendant cancels the passenger’s flight, when
                     Defendant would not;
               (b)   Representing that goods or services are of a particular standard,
                     quality, or grade, or that goods are of a particular style or
                     model, if they are of another. See H.R.S. § 481A-3(a)(7).
                     Defendant has represented that it will promptly refund a
                     passenger’s airline tickets when Defendant cancels the
                     passenger’s flight, when Defendant would not;
               (c)   Engaging in any other conduct which similarly creates a
                     likelihood of confusion or of misunderstanding. See H.R.S. §
                     481A-3(a)(7). Defendant Domestic Contract of Carriage and
                     DOT Enforcement Notice represented that Defendant will
                     promptly refund a passenger’s airline tickets when Defendant
                     cancels the passenger’s flight, when Defendant would not; and
               (d)   Advertising goods or services with the intent not to sell them as
                     advertised. See H.R.S. § 481A-3(a)(7). Defendant has
                     represented that it will promptly refund a passenger’s airline
                     tickets when Defendant cancels the passenger’s flight, when
                     Defendant would not.
        95.    At all relevant times, Defendant has known or reasonably should have
  known that it would not prompty issue refunds upon cancellation of a flight, and
  that Plaintiff and other members of the Hawaii Subclass would reasonably and
  justifiably rely on the packaging and other advertisements in purchasing the airline
  tickets from Hawaii.
        96.    Plaintiff and members of the Hawaii Subclass have reasonably and
  justifiably relied on Defendant’s misleading, and fraudulent conduct when

                                       PAGE 23
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 25 of 32            PageID #: 25




  purchasing the airline tickets from Hawaiian. With respect to Plaintiff’s purchases,
  Plaintiff reasonably believed that the airline tickets from Hawaiian would be
  promptly refunded in the event Hawaiian cancelled her flight. Plaintiff’s belief in
  this regard was reasonable because of the terms and conditions in Hawaiian’s
  Domestic Contract of Carriage and the DOT Enforcement Notice. Plaintiff would
  not have made this purchase, or would have paid less for the airline tickets from
  Hawaiian, had she known that the Airline tickets from Hawaiian would not be
  promptly refunded in the event of a cancellation by Hawaiian. The same is true for
  members of the Hawaii Subclass.
        97.    Moreover, based on the materiality of Defendant’s deceptive and
  misleading conduct, reliance on such conduct as a material reason for the decision
  to purchase the products may be presumed or inferred for Plaintiff and members of
  the Hawaii Subclass.
        98.    Under H.R.S. § 481A-4, Plaintiff and members of the Hawaii
  Subclass are seeking injunctive relief, preventing Defendant from continuing to
  engage in the wrongful acts and unfair and unlawful business practices described
  herein. Plaintiff also seeks attorneys’ fees and costs and all other remedies this
  Court deems proper pursuant to H.R.S. § 481A-4.

                                    COUNT VI
                    Violation of Hawaii’s False Advertising Law
                              H.R.S. § 708-871, et seq.
        99.    Plaintiff incorporates by reference and re-alleges herein all paragraphs
  alleged above.
        100. Plaintiff brings this cause of action on behalf of herself and members
  of the Hawaii Subclass.
        101. Hawaii’s False Advertising Law (“FAL”) provides that:



                                        PAGE 24
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 26 of 32           PageID #: 26




        A person commits the offense of false advertising if, in connection
        with the promotion of the sale of property or services, the person
        knowingly or recklessly makes or causes to be made a false or
        misleading statement in any advertisement addressed to the public or
        to a substantial number of persons.

        H.R.S. § 708-871.
        102. Defendant has knowingly and recklessly made false and misleading
  statements to the public, including Plaintiff and members of the Hawaii Subclass,
  through Defendant’s deceptive marketing, that the airline tickets from Hawaiian
  would be promptly refunded upon cancellation of flights by Hawaiian.
  Defendant’s representations were misleading because would not promptly refund
  flight tickets upon cancellation of the flights. Because Defendant has disseminated
  misleading information regarding the airline tickets from Hawaiian, and Defendant
  knows, knew, or should have known through the exercise of reasonable care that
  the representation was misleading, Defendant has violated the FAL.
        103. Furthermore, Defendant knows, knew or should have known through
  the exercise of reasonable care that such representation was unauthorized and
  misleading.
        104. As a result of Defendant’s false advertising, Defendant has
  fraudulently obtained money from Plaintiff and members of the Hawaii Subclass.
        105. Plaintiff requests that this Court cause Defendant to restore this
  fraudulently obtained money to Plaintiff and members of the Hawaii Subclass, to
  disgorge the profits Defendant made on these transactions, and to enjoin Defendant
  from violating the FAL or violating it in the same fashion in the future as discussed
  herein. Otherwise, Plaintiff and members of the Hawaii Subclass may be
  irreparably harmed and/or denied an effective and complete remedy if such an
  order is not granted.




                                       PAGE 25
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 27 of 32             PageID #: 27



                                      COUNT VII
                                    Unjust Enrichment
        106. Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        107. Plaintiff brings this claim on behalf of herself and members of the
  Class and Subclasses.
        108. Plaintiff and the Class and Subclasses conferred a benefit on
  Defendant in the form of monies paid to purchase airline tickets for flights that
  were later cancelled or subject to a significant schedule change by Hawaiian.
        109. Defendant has knowledge of these benefits.
        110. Defendant voluntarily accepted and retained this benefit. Defendant
  voluntarily retained the benefit of the purchase price of the tickets in addition to
  consequential damages resulting from the cancelation (such as the customer having
  to cancel the return flight).
        111. Because this benefit was obtained unlawfully, namely by selling
  airline tickets for flights that were later cancelled by Hawaiian, it would be unjust
  and inequitable for the Defendant to retain it without paying the value thereof.
                                       COUNT VIII
                                        Conversion
        112. Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        113. Plaintiff brings this claim individually and on behalf of the members
  of the Class and Subclasses against Defendant.
        114. Plaintiff and members of the Class and Subclasses have an ownership
  right to the monies paid for the tickets for cancelled flights sold by Defendant, as
  well as for the consequential damages resulting therefrom.
        115. Defendant has wrongly asserted dominion over the payments illegally
  diverted to them for the cancelled flights, and consequential damages resulting

                                          PAGE 26
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 28 of 32            PageID #: 28




  therefrom. Defendant has done so every time that Plaintiff and members of the
  Class and Subclasses paid to purchase a ticket for a flight that was later cancelled
  or subject to a significant schedule change by Hawaiian.
        116. As a direct and proximate cause of Defendant’s conversion, Plaintiff
  and members of the Class and Subclasses suffered damages in the amount of the
  payments made for each time they purchased a ticket for a flight that was cancelled
  or subject to a significant schedule change by Hawaiian, and in the amount of
  consequential damages resulting therefrom.
                                        COUNT IX
                                          Fraud
        117. Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        118. Plaintiff brings this claim on behalf of herself and members of the
  Class and Subclasses.
        119. As discussed above, Defendant falsely misrepresented that costs paid
  for cancelled flights would be refunded. Despite these representations, Defendant
  failed to refund moneys paid by Plaintiff and members of the Class and Subclasses.
        120. Defendant knew they would not reimburse customers for cancelled
  flights, but nevertheless continued to make knowingly false representations about
  refunds. In short, the false and misleading representations and omissions were
  made with knowledge of their falsehood.
        121. The false and misleading representations and omissions were made by
  Defendant, upon which Plaintiff and members of the Class and Subclasses
  reasonably and justifiably relied, and were intended to induce and actually induced
  Plaintiff and members of the Class and Subclasses to purchase airline tickets from
  Defendant.



                                          PAGE 27
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 29 of 32           PageID #: 29




        122. The fraudulent actions of Defendant caused damage to Plaintiff and
  members of the Class and Subclasses, who are entitled to damages and other legal
  and equitable relief as a result.
        123. As a result of Defendant’s willful and malicious conduct, punitive
  damages are warranted.
                                          COUNT X
                                      Breach of Contract
        124. Plaintiff incorporates and realleges each preceding paragraph as
  though fully set forth herein.
        125. Plaintiff brings this claim on behalf of herself and members of the
  Class and Subclasses.
        126. Defendant entered into contracts with Plaintiff and members of the
  Class to provide services in the form of flights in exchange for a set amount of
  money.
        127. Defendant has breached these contracts by retaining Plaintiff and
  Class members’ ticket prices while not providing flight services.
        128. Plaintiff and members of the Class have suffered an injury through the
  payment of money for tickets while not receiving services in return.

                                     COUNT XI
                                Money Had and Received
        129. Plaintiff hereby incorporates by reference the allegations contained in
  all preceding paragraphs of this complaint.
        130. Plaintiff brings this claim individually and on behalf of the members
  of the proposed Class and Subclasses against Defendant.
        131. Defendant received money in the form of airline ticket fees that was
  intended to be used for the benefit of Plaintiff and the Class and Subclasses.
        132. Those airline ticket fees were not used for the benefit of Plaintiff and
  the Class and Subclasses, and Defendant has not given back or refunded the

                                          PAGE 28
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 30 of 32            PageID #: 30




  wrongfully obtained money and airline ticket fees to Plaintiff and the Class and
  Subclasses.
        133. Defendant obtained roughly money in the form of airline ticket fees
  that was intended to be used to provide flights for Plaintiff and the Class and
  Subclasseses. However, Defendant has retained all of the airline ticket fees while
  cancelling its flights that Plaintiff and members of the Class and Subclasseses were
  supposed to be passengers on.
                               PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests, individually and on behalf of
  the alleged Class and Subclasses, that the Court enter judgment in their favor and
  against Defendant as follows:
        (a)     An Order certifying the proposed Class and Subclasses and appointing
                Plaintiff and her Counsel to represent the Class and Subclasses;
        (b)     An Order requiring Defendant to immediately issue refunds to
                Plaintiff and members of the Class and Subclasses for the cost of
                cancelled tickets, any cancellation fees, and consequential damages
                resulting therefrom;
        (c)     An Order of disgorgement of wrongfully obtained profits;
        (d)     An award of compensatory, statutory, and punitive damages, in an
                amount to be determined;
        (e)     An award of reasonable attorneys’ fees costs and litigation expenses,
                as allowable by law;
        (f)     Interest on all amounts awarded, as allowed by law; and
        (g)     Such other and further relief as this Court may deem just and proper.
                            DEMAND FOR JURY TRIAL
        Plaintiff demands a trial by jury on all issues so triable.


                                         PAGE 29
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 31 of 32   PageID #: 31



  Dated: April 20, 2020              Respectfully Submitted,
                                     BERVAR & JONES

                                     By:   /s/ Birney B. Bervar
                                               Birney B. Bervar
                                     BURSOR & FISHER, P.A.
                                     Yeremey Krivoshey,
                                     Andrew J, Obergfell,

                                     Counsel for Plaintiff




                                    PAGE 30
                             CLASS ACTION COMPLAINT
Case 1:20-cv-00175-RT-NONE Document 1 Filed 04/20/20 Page 32 of 32             PageID #: 32




  CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)

  I, Yeremey Krivoshey, declare as follows:
        1.     I am an attorney at law licensed to practice in the State of California.
  I am a partner at Bursor & Fisher, P.A., counsel of record for Plaintiff in this
  action. I have personal knowledge of the facts set forth in this declaration and, if
  called as a witness, I could and would competently testify thereto under oath.
        2.     The Complaint filed in this action is filed in the proper place for trial
  under Civil Code Section 1780(d) in that Defendant Hawaiian Airlines, Inc.
  maintains its principal place of business in this District and a substantial portion of
  the events alleged in the Complaint occurred in this District.
        3.     I declare under the penalty of perjury under the laws of the State of
  California and the United States that the foregoing is true and correct and that this
  declaration was executed at Richmond, California this 20th day of April, 2020.

                                                       /s/ Yeremey Krivoshey
                                                           Yeremey Krivoshey




                                        PAGE 31
                                 CLASS ACTION COMPLAINT
